Citation Nr: 0814926	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 27, 1985 rating decision, wherein the RO denied the 
claim of entitlement to service connection for a nervous 
condition, to include bipolar affective disorder and mixed 
personality disorder with immature features.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to November 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The veteran was previously represented by K.C., who withdrew 
his power of attorney in January 2007.  K.C. notified the 
veteran of his withdrawal.  In May 2007, the veteran was 
notified that his appeal was being certified and transferred 
to the Board.  He was given 90 days to, among other things, 
appoint a representative.  The veteran did not respond.  The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


FINDINGS OF FACT

1.  In a November 27, 1985 rating decision, the RO denied a 
claim of entitlement to service connection for a nervous 
condition, to include bipolar affective disorder and mixed 
personality disorder with immature features.

2.  The November 27, 1985 rating decision does not contain 
any error of fact or law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.




CONCLUSION OF LAW

A valid claim of CUE in the November 27, 1985 rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) eliminated the requirement of a 
well-grounded claim and redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  The Board 
believes this conclusion to be consistent with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.

The Board notes that in February 2006, the veteran submitted 
records from the Social Security Administration (SSA) after 
the January 2006 statement of the case (SOC) was issued.  
They are not pertinent to the issue on appeal and were in 
fact submitted in support of a claim not currently before the 
Board.  Thus, a remand for preparation of a supplemental 
statement of the case (SSOC) is not warranted and would only 
serve to further delay resolution of the claim.  See Bernard 
v. Brown, 
4 Vet. App. at 392-94; 38 C.F.R. § 19.31.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private medical 
records; and reports of VA hospitalization and examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that the November 27, 1985 rating 
decision, which denied the claim for entitlement to service 
connection for a nervous condition, to include bipolar 
affective disorder and mixed personality disorder with 
immature features, was clearly and unmistakably erroneous.  
Specifically, he asserts the following: (1) that VA failed to 
sympathetically read the veteran's claim and apply 38 C.F.R. 
§ 3.303(b); (2) the RO limited their adjudication of the 
claim based upon non-compensability under 38 C.F.R. 
§ 3.303(c); and (3) there was no competent medical evidence 
of record to support the RO's unsubstantiated findings that 
post-service treatment for a chronic psychiatric disorder was 
not related to the veteran's active duty.

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of 
a prior decision on the grounds of CUE, has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or whether the statutory or regulatory provisions extant at 
that time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE 
is that it is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.  Smith v. Brown, 35 
F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  

Historically, the veteran filed a claim of entitlement to 
service connection for "bipolar manic depressive" in May 
1985.  His DD 214 showed he received an honorable discharge 
in November 1981.  The DD 214 further contains a narrative 
reason for discharge, to include unsuitability and alcohol 
abuse.

Service medical records showed the veteran sought treatment 
beginning in January 1981 for reported situational 
depression, immaturity, and stress reaction.  The veteran was 
diagnosed with a personality disorder, immaturity.  In August 
1981, the veteran sought treatment on three separate 
occasions for complaints, to include an inability to cope 
with stressful situations aboard ship, homesickness, feelings 
of sadness and depression, and wanting to get out of the 
Navy.  He was diagnosed with an immature personality with 
adjustment reaction.  In October 1981, the veteran reported a 
fear of an extended sea period since he was due for 
administrative separation as a result of his immature 
personality disorder.  The veteran informed treatment 
providers that he could not await discharge.  The examiner 
felt the veteran had an immature personality and was 
manipulative.  The veteran was again diagnosed in October 
1981 with a personality disorder, immaturity.  Reports of 
medical history and examination dated in April 1980, May 
1981, and November 1981 were devoid of complaints or 
diagnoses of a psychiatric disorder.  

Post-service, a report of VA hospitalization dated between 
May 20, 1985 and May 23, 1985 shows the veteran was diagnosed 
with possible bipolar affective disorder by history and 
possible personality disorder, unspecified.  The veteran 
denied treatment prior to January 1985.  On May 24, 1985, the 
veteran presented for voluntary admission to the VA Hospital.  
He was diagnosed with adjustment disorder with depressed 
mood.  

A report of VA hospitalization from June 1985 shows the 
veteran had no Axis I diagnosis after readmittance to the 
hospital.  Axis II contained a diagnosis of mixed personality 
disorder, avoidant, dependent, passive aggressive.  The 
discharge summary covering the hospitalization between June 
and August of 1985 reveals the veteran was diagnosed with 
probable atypical bipolar affective disorder, manic.  No 
nexus opinions were provided for any of the periods of VA 
hospitalization dated between May and August of 1985.

The RO denied service connection for a nervous condition, to 
include bipolar affective disorder and mixed personality 
disorder with immature features in a November 27, 1985 rating 
decision.  The RO denied the claim on the basis that the 
veteran's immature personality disorder for which he was 
treated in service was considered a constitutional or 
developmental abnormality.  The RO further found no other 
evidence that a psychosis arose within the applicable 
presumptive period.  The veteran did not file an appeal, and 
the November 1985 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

The veteran made an attempt to reopen his claim.  In November 
1990, he submitted records from the Nevada State Hospital 
dated between February 1985 and March 1985 which showed he 
was ordered to a 21 day probate court commitment by his 
father for chronic, undifferentiated type, schizophrenia.  
Additional records from  the Iowa Department of Human 
Services dated between 1988 and 1989, Clarinda Treatment 
Complex dated between 1987 and 1989, Regional Substance Abuse 
Center dated between 1989 and 1990, River Valley Residential 
Services dated between 1989 and 1990, and reports of VA 
Hospitalization dated between February 1987 and March 1987 
show continued treatment for antisocial personality disorder, 
bipolar disorder with psychotic like features, substance 
abuse, and borderline personality disorder.  The prior denial 
was confirmed by the RO in January 1991.

The veteran filed the instant CUE claim in June 2004.  In 
connection with a separate claim for service connection for 
bipolar disorder, the veteran submitted treatment notes from 
Burrell Behavioral Health and Dr. A.J., which showed the 
veteran continued to seek treatment for bipolar disorder.  
After VA examination in January 2006 the veteran was 
diagnosed with bipolar disorder.  The examiner opined the 
veteran's depressive symptoms and behavioral difficulties in 
service represented the early states of the veteran's current 
bipolar disorder.  Service connection for bipolar affective 
disorder was awarded in a January 2006 rating decision.  The 
RO assigned a 70 percent rating effective June 2004.

The Board has carefully considered the applicable law and the 
evidence of record at the time of the November 1985 rating 
decision, and finds that the veteran's contention regarding 
the assignment of CUE is without merit.  His principal 
contention relative to the November 1985 rating decision is 
that the RO failed to sympathetically read his claim and 
apply 38 C.F.R. § 3.303(b) and that the RO limited their 
adjudication of the claim based upon non-compensability under 
38 C.F.R. § 3.303(c).  The Board finds these two arguments 
flawed.  

First, 38 C.F.R. § 3.303(b) (1985) pertaining to chronicity 
and continuity, states with chronic disease shown in service 
(or within presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic diseases in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from mere isolated findings.  38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.   When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The Board would initially note the veteran's claim was 
construed liberally despite his argument.  The RO 
characterized the claim as a "nervous condition" so as not 
to narrow the scope of adjudication.  However, the RO 
specifically denied bipolar affective disorder and mixed 
personality disorder with immature features.  

While the RO did determine that the veteran was diagnosed 
with a personality disorder in service, which was not a 
disease within the meaning of applicable legislation 
(38 C.F.R. § 3.303(c) (1985)), the RO additionally determined 
that bipolar affective disorder, or any other psychosis, did 
not manifest within the presumptive period.  Moreover, the RO 
made a finding that January 1985 was the first post-service 
treatment for probable bipolar affective disorder and there 
was no other continuity evidence available.  

The veteran has not argued, nor is there any evidence that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  The mere assertion of 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson, 1 Vet. App. at 253.  While 
the rating decision may not have been entirely comprehensive 
in its discussion, there is no "undebatable" error that had 
it not been made, would have manifestly changed the outcome 
of the November 1985 decision.

The findings of situational depression during service in 
January 1981 were arguably a mere isolated showing.  
Complaints of depression in August 1981 were attributed to 
the veteran's immature personality disorder.  The November 
1981 separation examination was negative for a diagnosis of a 
psychiatric disorder, to include bipolar disorder.  Post-
service, by the veteran's own admission to VA and private 
treatment providers, he did not seek treatment (and then only 
by force of his father) until January 1985, some four years 
after his discharge from active duty and outside the one-year 
presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309 
(1985).  As the January 2006 VA medical opinion had not been 
rendered in 1985, there was no CUE based on the record and 
the law that existed at the time of the prior adjudication in 
question.  

The veteran has further argued that there was no competent 
medical evidence of record to support the RO's 
unsubstantiated findings that post-service treatment for a 
chronic psychiatric disorder was not related to the veteran's 
active duty.  As previously noted, there were no opinions of 
record relating the veteran's bipolar disorder to his period 
of active duty service.  While the veteran was not afforded a 
VA examination in 1985, the Court has held that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
Crippen, supra; Caffrey, supra.

Finally, the Board notes the veteran made an ancillary 
argument that the RO failed to provide the applicable 
presumption of soundness under 38 U.S.C.A. § 1111 (then § 
311).  The veteran's former representative argued that since 
a psychiatric disorder was not noted upon the veteran's 
enlistment examination, the veteran was presumed sound.  
Therefore, the burden shifted to VA to prove that a 
psychiatric disorder, to include bipolar disorder, existed 
prior to service and that the condition was not aggravated by 
such service.  

The Board finds the argument without merit.  It is true that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  However, 
the RO made no such finding in November 1985 that bipolar 
disorder existed prior to service.  Thus, the RO was not 
required to prove that the condition was not aggravated by 
the veteran's active military service.  

In conclusion, the Board finds that there was no CUE with 
respect to the application of statutory or regulatory 
provisions.  The veteran has not met the relevant burden, 
and, therefore, the November 1985 rating decision did not 
involve CUE and is final.


ORDER

As no valid claim for CUE in the rating decision of November 
27, 1985 has been presented, the appeal is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


